Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 17, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00531-CV

                          LENG ABBASSI, Appellant
                                       V.
                          TRAVIS HAILEY, Appellee

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1021210

                 MEMORANDUM                     OPINION
      This is an appeal from a judgment signed May 13, 2013. On December 11,
2013, appellant filed a motion to dismiss the appeal because the parties have
reached an agreement to settle. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                    PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.